Citation Nr: 0723902	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-40 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

3.  Entitlement to compensation under the provisions of 38 
U.S.C. § 1151 for bilateral hearing loss disability. 

4.  Entitlement to compensation under the provisions of 38 
U.S.C. § 1151 for tinnitus. 

5.  Entitlement to service connection for bilateral hearing 
loss disability.

6.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of May 2005 and December 2005 rating decisions 
rendered by the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In September 2006, the veteran and his wife testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folders.  


FINDING OF FACT

At the September 2006 hearing on appeal, prior to the 
promulgation of a decision in the appeal, the appellant 
withdrew his appeal for service connection for bilateral 
hearing loss disability and tinnitus.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal with 
respect to the issues of entitlement to service connection 
for bilateral hearing loss disability and tinnitus have been 
met; therefore, the Board does not have appellate 
jurisdiction over these matters.  38 U.S.C.A. §§ 7105(a), 
7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  

A Substantive Appeal may be withdrawn in writing or at a 
hearing on appeal at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204.  At the September 
2006 hearing before the undersigned, the veteran stated that 
he desired to withdraw his appeal with respect to the issues 
of entitlement to service connection for bilateral hearing 
loss disability and tinnitus.  Having met the requirements of 
38 C.F.R. § 20.204, the appellant has effectively removed 
these issues from appellate status.  Accordingly, the Board 
does not have jurisdiction to decide these issues.  


ORDER

The appeal for service connection for bilateal hearing loss 
disability is dismissed.

The appeal for service connection for tinnitus is dismissed.




REMAND

The veteran contends that he was treated with Interferon 
shots over the course of several years for a misdiagnosed 
disease, and as the result, he has residual bilateral hearing 
loss and tinnitus.  An April 2005 VA audiological examination 
report shows that the veteran has a bilateral hearing 
impairment as defined in 38 C.F.R. § 3.385, and VA treatment 
records reflect complaints of ringing or tinnitus beginning 
in January 2003.  

VA treatment records show that in February 2002, an examiner 
reviewed a chest X-ray film and noted an impression of 
interstitial disease.  An April 2002 pulmonary consult record 
notes that an "HRCT" revealed a bilateral lower lobe 
predominate ground glass appearance with bronchiectasis and 
sparing of upper lobes.  The examiner noted assessments of 
drug-induced asbestosis, interstitial pulmonary fibrosis, 
nonspecific interstitial pneumonia, "DIP" [desquamative 
interstitial pneumonia], and "RBILD" [respiratory 
bronchiolitis-associated interstitial lung disease], and 
chronic hypersensitivity pneumonitis.  The veteran underwent 
two lung biopsies in May 2002.  A June 2002 record notes that 
one biopsy of the right middle lobe of the lung revealed 
diffuse interstitial fibrosis with mild patchy chronic 
inflammation.  The examiner provided a diagnosis of pulmonary 
fibrosis, and possible interstitial pulmonary fibrosis.  The 
examiner added that the path slides would be reviewed with 
Dr. F. or Dr. H., and he noted that if they could give him a 
definite diagnosis or a probable diagnosis of interstitial 
pulmonary fibrosis, then the veteran would be treated with 
gamma Interferon.  A July 2002 record prepared by a clinical 
pharmacist notes that the veteran had idiopathic pulmonary 
fibrosis.  The clinical pharmacist reported that a 
pulmonologist had requested gamma Interferon as the first-
line of treatment instead of steroids as steroids were 
usually more beneficial when a patient had a concomitant 
history of asthma and/or chronic obstructive pulmonary 
disease.  

In an August 2002 pulmonary record, Dr. M.W. noted that a 
computerized tomography (CT) scan revealed findings 
consistent with interstitial lung disease, but a lung biopsy 
actually showed fibrosis that was non-diagnostic in terms of 
a definitive diagnosis.  Dr. M.W. reported that Dr. H and Dr. 
F. reviewed the pathology and they also could not definitely 
say what the pathophysiologic process and diagnosis were in 
this case.  Dr. M.W. maintained that nonetheless, the veteran 
was started on gamma Interferon, which Dr. M.W. explained was 
a new treatment for idiopathic pulmonary fibrosis that had 
shown some progress in small clinical trials.  Dr. M.W. 
provided a diagnosis of pulmonary fibrosis of unclear 
etiology.  A September 2002 pulmonary record shows that Dr. 
M.W. reported that the veteran's case was discussed at a 
pulmonary and critical care conference with several other 
noted pulmonary physicians.  Dr. M.W. maintained that the end 
result of the conference was a consenus that the veteran had 
a pulmonary fibrosis without a known etiology, not classic 
for idiopathic pulmonary fibrosis, but this was possible.  

An October 2002 primary care note indicates that the veteran 
was on both Interferon and Prednisone for diffuse 
interstitial fibrosis.   

A January 2004 pulmonary record shows that Dr. B.Z. reported 
that he had treated the veteran since July 2003, for 
"questionable" pulmonary fibrosis.  Dr. B.Z. noted that 
although the veteran reported that he was told that he had 
idiopathic pulmonary fibrosis, Dr. B.Z. maintained that he 
did not see this diagnosis supported in the veteran's chart.  
Dr. B.Z. indicated that multiple CTs had been performed and 
that a biopsy had showed extensive fibrosis in one part of 
the veteran's lung and a normal lung at another biopsy site.  
Dr. B.Z. observed that the veteran was apparently started on 
gamma Interferon through some source other than his pulmonary 
doctor-according to Dr. M.W. with whom Dr. B.Z. noted he had 
recently discussed the veteran's case.  Dr. B.Z. maintained 
that the veteran was also started on steroids at the same 
time on a low dose, which might have accounted for some of 
the symptomatic improvement.  Dr. B.Z. reported that in 
discussing with multiple pulmonary doctors and a chest 
radiologist, there was no evidence of anything compatible 
with idiopathic pulmonary fibrosis.  Dr. B.Z. maintained that 
the leading diagnosis was DIP or RBILD.  Dr. B.Z. indicated 
that he advised the veteran that he wanted to switch his 
medication because he did not feel as though the gamma 
Interferon was helping and that the steroids would likely be 
more advantageous.  Dr. B.Z. explained that gamma Interferon 
had now been proven not to be effective in a large clinical 
trial.  Dr. B.Z. concluded that he felt that it would not be 
the correct course of action for the veteran to remain on the 
gamma Interferon.  In an addendum, Dr. C.S. reported that she 
concurred with Dr. B.Z.  Dr. C.S. also reported that with 
gamma Interferon being an unproven therapy for idiopathic 
pulmonary fibrosis and given that this diagnosis was not 
established in the veteran, a clinical trial of Prednisone 
was the most reasonable treatment course.  
Thereafter, records dated in February and April 2004 show 
that Dr. B.Z. noted an assessment of patient with what 
appeared to be "DIP/RBILD," but he was not 100 percent sure 
of this diagnosis.  Dr. B.Z. reported that the veteran had 
become stabilized on the steroids. 

Compensation under 38 U.S.C. § 1151 may be awarded for a 
qualifying additional disability caused by VA medical 
treatment, and the proximate cause of the disability was 
negligence or fault on the part of VA.  See 38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.361 (2006).  Given the 
foregoing medical evidence, the Board finds that VA must 
obtain a medical opinion on the question of whether VA was 
negligent in treating the veteran's lung disease, however 
variously diagnosed, with Interferon shots.  

The veteran also contends that his PTSD has increased in 
severity.  He last underwent a VA examination in January 
2006.  The report on the examination is very thorough except 
that the VA examiner was not provided with the claims files 
for a review.  This is significant in light of the VA 
examiner's comment that the veteran had PTSD that was 
"[m]oderately severe, chronic, as well as could be 
determined without claims file information."  The VA 
examiner has essentially provided a provisional diagnosis 
with respect to the severity of the veteran's PTSD.  
Accordingly, the report on the January 2006 examination 
should be returned to the conducting examiner and 
arrangements should be made for a file review by the 
examiner.

As for the TDIU claim, this issue is not ripe for Board 
adjudication at this time as a grant of compensation under 38 
U.S.C. § 1151 for the veteran's bilateral hearing loss and 
tinnitus and/or a grant of an increased rating for PTSD could 
affect the outcome of that issue.  Accordingly, the TDIU 
claim is considered to be inextricably intertwined with the § 
1151 and increased rating claims, and a decision on that 
issue is deferred pending the outcome of the Board's remand. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should make 
arrangements for the veteran to be 
afforded a pulmonary examination and any 
other necessary examination.  The claims 
folders must be sent to the examiner for 
review; consideration of such should be 
reflected in the completed examination 
report.

The examiner should indicate whether 
there is a 50 percent or better 
probability that any bilateral hearing 
loss and tinnitus were caused or 
chronically worsened as a result of VA 
treatment, to include prescribed 
Interferon shots, and if so, whether 
there is a 50 percent or better 
probability that the cause of the 
disability or increase in disability was 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the medical treatment, or an 
event not reasonably foreseeable.  The 
examiner must discuss the propriety of 
treating the veteran's lung disease, 
however variously diagnosed, with 
Interferon shots.  The rationale for all 
opinions expressed must be explained. 

2.  The RO or the AMC should, if 
possible, return the January 2006 PTSD 
examination report to the conducting 
examiner to obtain a definitive diagnosis 
on the severity of the veteran's PTSD in 
light of a review of the claims files.  
If this examiner is not available, the RO 
or AMC should arrange for the veteran to 
be afforded another VA examination to 
determine the degree of severity of his 
PTSD.  If another examination is 
performed, the claims files must be made 
available to and reviewed by the 
examiner.  The RO or the AMC should 
ensure that all information require for 
rating purposes is provided.

3.  Thereafter, the RO or the AMC should 
review the claims folders and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  The RO or the AMC should also 
undertake any other indicated 
development.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

        (CONTINUED ON NEXT PAGE)


This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


